Per Curiam.
Respondent was admitted to practice by this Court in 2010. She maintained an office for the practice of law in New Jersey, where she was admitted to the bar in 2009.
By order dated May 24, 2013, the Supreme Court of New Jersey disbarred respondent upon her consent for, among other things, converting funds from a real estate closing. Petitioner now moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19) as a result of respondent’s disbarment in New Jersey. Respondent has not replied or otherwise appeared in response to the motion.
We grant petitioner’s motion and we further conclude that, under the circumstances presented and in the interest of justice, respondent should be disbarred in this state.